DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/22/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Huseby (1,290,750) in view of Tanghoj (9,511,204).
As to claim 10,  Huseby discloses a package comprising an elongated housing (5) having a closed proximal end (Figure 1 shows closed end ) and an open distal end (Figure 2 shows the open top end) and an openable lid (6) attached to said housing for sealing the open distal end of said housing (Figure 1), said lid (6) including a tab (14), a hinge (7) spaced from said tab at a location opposite of said tab, wherein said hinge joins said lid and said housing (Figure 1), and a pivotable lifting member (Figure 1, 12) that is movable with said lid during opening of said package, wherein said pivotable lifting member is located opposite of said tab (the pivotable lifting mechanism is attached near the hinge portion opposite of said tab 15),  Huseby further discloses the article comprising distal griping member (9), said gripping member comprises an engagement surface in contact with said pivotable lifting member (as shown in Figure 1 and 2, the engagement surface which is under the surface of flange 9 which is in contact with said lifting member 12), wherein said pivotable lifting member contacts the engagement surface at at least two opposite points of contact on the engagement surface (Figure 1 of Huseby which shows the distal gripping mean 9 engaged with at least two surface of the article).  However, Huseby does not disclose a catheter comprising a proximal insertable catheter tube and a distal gripping member, said gripping member comprising an engagement surface in contact with said lifting member.  Nevertheless, Tanghoj discloses a catheter product (1) comprising a package (2) comprising an elongated housing (2) having a closed proximal end (column 6, lines 16-19, which the package is in the closed configuration) and an open distal end and an openable lid (14) attached to said housing (2) for sealing the open distal end of said housing, said lid including a lifting member (17) that is movable with said lid during opening of said package (Figure 1 and 2), a catheter (8) comprising a proximal insertable catheter tube (9) and a distal gripping member (12), said gripping member comprising an engagement surface in contact with said lifting member (Figure 1 and 2).    It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the container of Huseby to hold a catheter as taught by Tanghoj to provide a rigid structure to protect the catheter.  
As to claim 11, Huseby as modified further discloses said lid comprises a top surface (outer surface of 6)  and an underside and wherein said lifting member (12) is attached to the underside of said lid (Figure 1 showing that the lifting member is position on the oppose surface of the top surface).  
As to claim 12, Huseby as modified further discloses said gripping member comprises a flange (as taught by Tanghoj, Figure 2 which teaches the flange being connect to the one end of the lifting member).
As to claim 13, Huseby as modified further discloses the gripping member includes a proximal end and a distal end, and wherein said flange is located at said distal end and comprises said engagement surface (as shown by Tanghoj, the surface being engage with the lifting member as shown in Figure 2).
As to claims 14-15,  Huseby as modified further discloses wherein said pivotable lifting member comprises one or more lifting arms (12 is considered as a single lifting arms), wherein said one or more lifting arms (12) comprises a first contacting surface and a second contacting surface  substantially perpendicular to said first contacting surface (as shown in Figure 1, the hook 12 is form of substantially L-shape member which comprises first and second contacting surface that is perpendicular to each other).  
As to claim 19, Huseby as modified further discloses said top surface of said lid is flat (Figure 1 shows to be flat lid without any bumps of projections).
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Huseby (1,290,750) in view of Tanghoj (9,511,204) and by Hammer (5,133,454).
As to claim 17-18, Huseby discloses said gripping member is a flat surface.  However, Huseby as modified does not disclose said gripping member comprises a substantially cylindrical member having a distal end and proximal end, wherein said engagement surface is at the distal end of said gripping member.  Nevertheless, Hammer comprising  an elongated housing (Figure 1 and 4 showing the container with elongated housing) having a closed proximal end (bottom of the container being closed) and an open distal end (opening of the container), an openable lid (21) attached to said housing  for sealing the open distal end of said housing (Figure 1 and 6), said lid including a lifting member (32) that is movable with said lid during opening of said package (Figure 4), said gripping member (as recited above, examiner is treating the gripping member as upper end portion 50, which the gripping member 50 comprises a substantially cylindrical member having a distal end and proximal end ( distal end that is closer to the needle portion and proximal end that is closer to the end 49) said engagement surface is at the distal end of said gripping member (Figure 6, the engagement surface 56 is at the distal end of said gripping member 50).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gripping mean of Huseby as modified to have substantially cylindrical member to hold a catheter as taught by Hammer to provide a greater holding mechanism to the gripping mean to provide more successful lifting of the article store within the container. 
  Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Huseby (1,290,750) in view of Tanghoj (9,511,204) and by Lalley (3,091,327).
As to claim 31, Huseby does not disclose said lid comprises a sealing element located on the underside of said lid.  However, Lalley discloses a package for a medical device (medical device film sheet for x-ray, which is a medical device) comprising an elongated housing (12) having a closed proximal end (Figure 2 shows closed bottom end ) and an open distal end (open top end ) and an openable lid (21) attached to said housing for sealing the open distal end of said housing, said lid including a lifting member (35) that is movable with said lid during opening of said package, said lid further comprises a sealing element (23) located on the underside of said lid (21).    It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lid of Huseby as modified with sealing element located on the underside of said lid as taught by Lalley to effectively sealing the article store within the container and protect the article store within the container against damage from outer atmosphere.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN HOI CHEUNG whose telephone number is (571)270-5702. The examiner can normally be reached Monday to Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736